 Case: 1:19-cv-00071-SNLJ Doc. #: 48 Filed: 02/15/21 Page: 1 of 3 PageID #: 540




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

ROBIN MESEY and JENNIFER MESEY, )
                                     )
      Plaintiffs,                    )
                                     )
vs.                                  )                  Case No. 1:19-CV-71 SNLJ
                                     )
CITY OF VAN BUREN, MISSOURI, et al., )
                                     )
      Defendants.                    )

            PLAINTIFFS’ SECOND MOTION FOR EXTENSION OF TIME TO FILE
            RESPONSES TO DEFENDANTS CITY OF VAN BUREN, MISSOURI AND
               ALONZO BRADWELL’S MOTION FOR SUMMARY JUDGMENT
                                      AND
                           DEFENDANT CHARLES ROPER’S
                         MOTION FOR SUMMARY JUDGMENT

       COMES NOW Plaintiffs Robin Mesey and Jennifer Mesey (collectively the “Plaintiffs”),

by and through their attorney, and for their Second Motion for Extension of Time to file Responses

to Defendants City of Van Buren, Missouri and Alonzo Bradwell’s Motion for Summary Judgment

and Defendant Charles Roper’s Motion for Summary Judgment and states to this Honorable Court

the following:

       1.        On December 3, 2020, Defendants City of Van Buren, Missouri and Alonzo

Bradwell filed a motion for summary judgment. (Doc. #30).

       2.        On December 4, 2020, Defendant Charles Roper also filed a motion for partial

summary judgment. (Doc. #33).

       3.        Plaintiffs’ filed a first motion for extension to file their responsive filings to both

motions for summary judgment that was granted by this Court making Plaintiffs’ responsive filings

due tomorrow, Tuesday, February 16, 2021.
 Case: 1:19-cv-00071-SNLJ Doc. #: 48 Filed: 02/15/21 Page: 2 of 3 PageID #: 541




        4.      Counsel has been working diligently on Plaintiffs’ responsive filings to the best of

his physical ability, despite a minor setback in counsel’s health.

        5.      First, due to the cold and inclement, the undersigned has not been able to make it

to his office since early last week; with the snow today in St. Louis, it will be the end of the week

before the undersigned will be able to return to his office.

        6.      There are tangible items in this case’s file at counsel’s office that may be responsive

to the motions for summary judgment.

        7.      Additionally, the undersigned has long-suffered from pinched nerves at each

elbow; surgery was suggested, but counsel chose to treat by medication because post-op requires

3-4 weeks in a cast, one surgery per arm at a time; these very low temperatures cause tremendous

pain, making it difficult to type.

        8.      Second, the undersigned has a reply brief due (today; motion for 3-week extension

filed for but not ruled on as of yet) in the Western District of Missouri Court of Appeals on an

appeal from a PCR motion stemming from a murder conviction in the matter of: Tausha Fields vs.

State of Missouri, Appeal No. WD83230.

        9.      As a result of the foregoing, Plaintiffs seek a second extension of 21 days to file

responses to both motions for summary judgment.

        10.     Plaintiffs respectfully request this extension of time to file responses to both

motions for summary judgment by March 9, 2021.

        WHEREFORE, for the foregoing reasons, Plaintiffs respectfully request this Honorable

Court grant their Second Motion for Extension of Time to file Responses to Defendants City of

Van Buren, Missouri and Alonzo Bradwell’s Motion for Summary Judgment and Defendant



                                                  2
 Case: 1:19-cv-00071-SNLJ Doc. #: 48 Filed: 02/15/21 Page: 3 of 3 PageID #: 542




Charles Roper’s Motion for Summary Judgment and for such other and further relief as this Court

deems just and proper under the circumstances.

                                              Respectfully submitted,

                                              SCHOTTEL & ASSOCIATES, P.C.

                                              BY: s/James W. Schottel, Jr.
                                                     James W. Schottel, Jr. #51285MO
                                                     906 Olive St., PH
                                                     St. Louis, MO 63101
                                                     (314) 421-0350
                                                     (314) 421-4060 facsimile
                                                     jwsj@schotteljustice.com

                                                     Attorney for Plaintiffs
                                                     Robin Mesey
                                                     Jennifer Mesey

                                CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2021 the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system upon the following:

                                              Damon S. Phillips
                                              damon@kpwlawfirm.com

                                              Ty Z. Harden
                                              ty@kpwlawfirm.com

                                              Attorneys for Defendants
                                              City of Van Buren, Missouri
                                              Chief Alonzo Bradwell


                                              Portia C. Kayser
                                              pkayser@fpsslaw.com

                                              Attorney for Defendant
                                              Charles Roper


                                              s/James W. Schottel, Jr.


                                                 3
